BUFFINGTON, Circuit Judge
(dissenting).
From about 1803 the paper-making device of Fourdrinier continued in use without change or improvement for 100 years. An improvement was then made by a firm at Newark, Del., which made high-grade paper of marked tensile strength. This improvement in paper of such strength made no change in the Fourdrinier machine practice in making the flimsy paper of the newspaper art. The subsequent great change and improvement of the Fourdrinier machine, by which it is speeded up to continuously and without break handle the forming web of a great newspaper roll — an improvement which has tremendously increased the speed, sheared the process of brakedowns with consequent delays, and greatly increased the output— came through Millspaugh and no one else. Had the art stopped with the improvement in the mill at Newark, Del., the newspaper art would not have been changed or improved. The practical newspaper art has evidenced its appreciation of Millspaugh’s improvement by the general licensing under his patent, and because this decision fails to reward him for his inventive improvement, I record my earnest dissent.